Exhibit 10.1

 

TRIAD HOSPITALS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

September 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Purpose    1 2.    Definitions and Construction.    1      2.1   
Definitions    1      2.2    Captions; Section References    6      2.3   
Severability    6 3.    Administration.    6      3.1    The Committee    6     
3.2    Authority of the Committee    6      3.3    Decisions Binding    6     
3.4    Plan Administrator    7      3.5    Costs and Expenses    7      3.6   
Indemnification    7 4.    Participation in the Plan.    7      4.1   
Notification of Participation    7      4.2    Termination of Participation    7
5.    Benefits Under Plan.    7      5.1    Normal Retirement Benefit    7     
5.2    Early Retirement Benefit    7      5.3    Disability Benefit    8     
5.4    Death Benefit    8      5.5    Termination for Cause    8      5.6   
Services After Termination    8 6.    Payment of Benefits.    8      6.1   
Basic Benefit    8      6.2    Alternative Benefits    9      6.3    Spousal
Claims    9 7.    Benefits Upon Change in Control.    9      7.1    Change in
Control Benefit    9      7.2    Company Funding of Rabbi Trust    9 8.   
Beneficiaries    9 9.    Rabbi Trust    10 10.    Withholding    10 11.   
Modification and Termination.    10      11.1    Amendment and Termination    10
     11.2    Affect on Participants    10      11.3    No Obligation to Continue
Plan    10

 

i



--------------------------------------------------------------------------------

12.    Miscellaneous Provisions.    10      12.1    Non-Transferability    10  
   12.2    Payment of Benefits    11      12.3    No Rights of Employment    11
     12.4    Applicable Law    11      12.5    Payment to Minors    11      12.6
   No Tax Representations    11

 

ii



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

1. Purpose. The purpose of the Triad Hospitals, Inc. Supplemental Executive
Retirement Plan (“Plan”) is to advance the interest of Triad Hospitals, Inc., a
Delaware corporation (“Company”), and its Affiliates by encouraging certain
officers of the Company who are largely responsible for the long-term success
and development of the Company to continue their employment with the Company.
The Plan is also intended to assist the Company in attracting such employees and
stimulating their efforts on behalf of the Company. The Plan is intended to
provide benefits to a select group of management or highly compensated employees
of the Company and its Affiliates, as defined for purposes of sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, and it shall be construed and operated to
effectuate that intent.

 

2. Definitions and Construction.

 

2.1 Definitions. As used in the Plan, terms defined parenthetically immediately
after their use shall have the meanings provided by such definitions, and the
following words and phrases shall have the meanings specified below (in either
case, such terms shall apply equally to both the singular and plural forms of
the terms defined), unless a different meaning is plainly required by the
context:

 

(a) “Actuarially Equivalent” or “Actuarial Equivalent” shall mean a benefit of
equivalent value calculated based on the 1994 Group Annuity Reserving Table and
a discount rate equal to six percent (6%) per annum, compounded annually.

 

(b) “Affiliates” shall mean, with respect to the Company, any corporation or
other entity of which at least a majority of its voting power, equity securities
or equity interests is owned, directly or indirectly, by the Company.

 

(c) “Alternate Payee” shall mean any spouse, former spouse, child or other
dependent of a Participant who is recognized by a DRO as having a right to
receive all, or a portion of, the Plan benefits payable with respect to a
Participant.

 

(d) “Annual Retirement Benefit” shall mean an amount equal to a Participant’s
Final Average Earnings multiplied by 20%.

 

(e) “Beneficiary” shall mean the person or persons designated by a Participant
pursuant to Section 8 to receive the benefits to which a Participant is entitled
upon the death of the Participant.

 

(f) “Board” shall mean the Board of Directors of the Company.

 

(g) “Cause” shall mean, but not be limited to, (i) the Participant’s willful and
continued failure to substantially perform the Participant’s duties to the
Company (except as a result of the Participant’s death or Total and Permanent
Disability); (ii) the Participant’s conviction for, or plea of nolo contendere
to, a felony or any crime involving moral turpitude; (iii) the Participant’s
engagement in any malfeasance, fraud or dishonesty of a substantial nature in
connection with the Participant’s position with the Company; or (iv) such other
willful act by the Participant that materially damages the reputation of the
Company.



--------------------------------------------------------------------------------

(h) “Change in Control” shall, for purposes of the Plan, mean the occurrence of
any of the following:

 

(1) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
Person is used for purposes of section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”)), immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of twenty percent (20%) or more of the combined voting power
of the then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred pursuant to this Section 2.1(h)(1),
Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (i)
an employee benefit plan (or a trust forming a part thereof) maintained by (A)
the Company, or (B) an Affiliate, or (ii) the Company or any Affiliate; or

 

(2) The individuals who, as of the date the Company issues any class of
securities required to be registered under section 12 of the Exchange Act, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least two-thirds of the Board; provided, however, that if the election, or
nomination for election, by the Company’s stockholders of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if (i) such individual initially
assumed office as a result of either an actual or threatened Election Contest
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, or (ii) such
individual was designated by a Person who has entered into an agreement with the
Company to effect a transaction described in Section 2.1(h)(1) or this Section
2.1(h)(2); or

 

(3) Consummation, after approval by stockholders of the Company, of:

 

(A) A merger, consolidation or reorganization (“Merger”) involving the Company,
unless:

 

(i) the stockholders of the Company, immediately before such Merger, own,
directly or indirectly, immediately following such Merger, at least seventy-five
percent (75%) of the

 

2



--------------------------------------------------------------------------------

combined voting power of the outstanding Voting Securities of the corporation
resulting from such Merger or its parent corporation (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such Merger;

 

(ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation; and

 

(iii) no Person (other than the Company, any Affiliate, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Affiliate, or any Person who, immediately prior to
such Merger had Beneficial Ownership of twenty percent (20%) or more of the then
outstanding Voting Securities) has Beneficial Ownership of twenty percent (20%)
or more of the combined voting power of the Surviving Corporation’s then
outstanding Voting Securities; or

 

(B) A complete liquidation or dissolution of the Company; or

 

(C) The sale or other disposition of all, or substantially all, of the assets of
the Company to any Person (other than a transfer to an Affiliate).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (“Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company, which, by
reducing the number of Voting Securities then outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person;
provided, however, that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of Voting Securities
by the Company, and after such share acquisition by the Company the Subject
Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, a Change in Control shall occur.

 

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor.

 

(j) “Committee” shall mean the Compensation Committee of the Board or its
successor, or any other committee or individual appointed as provided in Section
3.

 

(k) “Compensation” shall mean only (i) the gross annual salary actually paid to
a Participant, including deferrals of salary pursuant to sections 125,
402(a)(3), 402(h), 403(b) or 457(b) of the Code, deferrals to the Triad
Hospitals, Inc. Management Stock

 

3



--------------------------------------------------------------------------------

Purchase Plan, deferrals to the Triad Hospitals, Inc. Deferred Compensation Plan
and elective deferrals of salary by a Participant under any other deferred
compensation plan maintained by the Company or an Affiliate, other than this
Plan, if any; plus (ii) the bonus actually paid to a Participant pursuant to the
Triad Annual Incentive Plan or pursuant to a successor bonus arrangement
designated by the Committee.

 

(l) “Disabled Participant” shall mean any Participant who has satisfied all of
the following conditions: (i) the Participant has been credited with at least
three (3) years of Service following the Effective Date of the Plan, (ii) the
Participant is at least 55 years old, (iii) the Participant has terminated
employment with the Company and all Affiliates, and (iv) the Participant is
subject to a Total and Permanent Disability that caused the termination of
employment.

 

(m) “DRO” shall mean a domestic relations order that is a judgment, decree, or
order (including one that approves a property settlement agreement) that relates
to the provision of child support, alimony payments or marital property rights
to a spouse, former spouse, child or other dependent of a Participant and is
rendered under a state (within the meaning of section 7701(a)(10) of the Code)
domestic relations law (including a community property law) and that:

 

(1) Creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to receive, all or a portion of the
benefits payable with respect to a Participant under the Plan;

 

(2) Does not require the Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan;

 

(3) Does not require the Plan to provide increased benefits (determined on the
basis of actuarial value);

 

(4) Does not require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another order previously
determined to be a DRO; and

 

(5) Clearly specifies: (i) the name and last known mailing address of the
Participant and of each Alternate Payee covered by the DRO; (ii) the amount or
percentage of the Participant’s benefits to be paid by the Plan to each such
Alternate Payee, or the manner in which such amount or percentage is to be
determined; (iii) the number of payments or payment periods to which such order
applies; and (iv) that it is applicable with respect to this Plan.

 

(n) “Early Retirement Date” shall mean the first day on which a Participant has
satisfied all of the following conditions: (i) the Participant has been credited
with at least twelve (12) years of Service, (ii) the Participant is at least 55
years old but not yet 60 years old, and (iii) the Participant has been credited
with at least three (3) years of Service following the Effective Date of the
Plan.

 

(o) “Effective Date” shall mean September 1, 2005.

 

4



--------------------------------------------------------------------------------

(p) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

(q) “Final Average Earnings” shall mean for a Participant an amount equal to the
quotient of (i) the sum of the Participant’s Compensation actually paid to the
Participant during the Participant’s last three completed calendar years of
Service preceding the calendar year in which occurs the date of the
Participant’s termination of employment with the Company and its Affiliates,
divided by (ii) three.

 

(r) “Monthly Retirement Benefit” shall mean a monthly amount payable to a
Participant computed as provided in the Plan.

 

(s) “Normal Retirement Date” shall mean the first day on which a Participant has
satisfied all of the following conditions: (i) the Participant has been credited
with at least twelve (12) years of Service, (ii) the Participant is at least 60
years old, and (iii) the Participant has been credited with at least three (3)
years of Service following the Effective Date of the Plan.

 

(t) “Officer” shall mean any employee of the Company or an Affiliate who has
been appointed by the Board to a position carrying the title of Senior Vice
President of the Company, Executive Vice President of the Company, Division
President, or the Chief Executive Officer of the Company for the period during
which he or she has that position.

 

(u) “Participant” shall mean any Officer.

 

(v) “Plan Administrator” shall mean the Committee, or such other person or
entity as may be named in Section 3.4.

 

(w) “Rabbi Trust” shall mean the trust to be established by the Company in
accordance with the provisions of Section 9.

 

(x) “Retired Participant” shall mean any Participant who has terminated
employment with the Company and all Affiliates and who is entitled to receive a
Monthly Retirement Benefit.

 

(y) “Service” shall mean all completed years of uninterrupted service with the
Company and any Affiliate, whether before or after the Effective Date of the
Plan. For the purpose of determining a year of Service, (i) a year shall be
twelve complete, calendar months of full time employment by the Company or an
Affiliate, (ii) a year shall begin on the first day of the calendar month that
includes the Participant’s date of hire, as determined by the books and records
of the Company (the “Date of Hire”), and the first day of the calendar month
that includes each anniversary of the Participant’s Date of Hire, (iii) a year
shall continue through the last day of the month in which the Participant
terminates employment with the Company and all Affiliates, and (iv) years of
Service earned before a Participant terminates employment with the Company and
all Affiliates shall be disregarded completely for purposes of determining years
of Service under the Plan if such a Participant subsequently returns to
employment with the Company or an Affiliate.

 

5



--------------------------------------------------------------------------------

(z) “Surviving Spouse” shall mean a person legally married to the Participant,
as determined under the policies and procedures for such a determination under
the Triad Hospitals, Inc. Retirement Savings Plan in effect at the time of the
Participant’s death, who survives the death of the Participant.

 

(aa) “Total and Permanent Disability” shall mean a Participant’s being
“disabled” within the meaning of section 409(A)(a)(2)(C) of the Code.

 

2.2 Captions; Section References. Section titles or captions contained in the
Plan are inserted only as a matter of convenience and reference, and in no way
define, limit, extend or describe the scope of the Plan, or the intent of any
provision of the Plan. All Plan references to Sections refer to Sections of the
Plan, unless the context clearly requires otherwise.

 

2.3 Severability. If any provision of the Plan, or its application to any
person, entity or circumstances, is determined to be invalid or unenforceable to
any extent, the remainder of the Plan, and the application of such provision to
other persons, entities or circumstances, shall not be affected by that
determination, and the Plan shall be enforced to the greatest extent permitted
by law.

 

3. Administration.

 

3.1 The Committee. The Plan shall be administered by the Plan Administrator.

 

3.2 Authority of the Committee. Subject to the provisions of the Plan, the Plan
Administrator shall have full authority to:

 

(a) Resolve questions concerning whether an employee of the Company or an
Affiliate is an Officer.

 

(b) Construe and interpret the Plan.

 

(c) Establish, amend and rescind rules and regulations for the Plan’s
administration.

 

(d) Make all other determinations which may be necessary or advisable for the
administration of the Plan.

 

To the extent permitted by law, the Plan Administrator may delegate its
authority under the Plan.

 

3.3 Decisions Binding. All determinations and decisions made by the Plan
Administrator pursuant to the provisions of the Plan, and all related orders or
resolutions of the Board, shall be final, conclusive and binding upon all
persons, including the Company, its stockholders, employees, Participants and
their estates, and Beneficiaries.

 

6



--------------------------------------------------------------------------------

3.4 Plan Administrator. For purposes of ERISA, the Committee is the Plan
Administrator. Any claim for benefits under the Plan shall be made in writing to
the Plan Administrator. The Plan Administrator and the claimant shall follow the
claims procedures set forth in Department of Labor Regulations §2560.503-1 that
are applicable to claims made under plans subject to section 503 of ERISA other
than group health plans and disability plans, both as defined in the cited
regulation, to resolve asserted claims for benefits.

 

3.5 Costs and Expenses. In discharging its duties under the Plan, the Plan
Administrator may employ such counsel, accountants and consultants as it deems
necessary or appropriate. The Company shall pay all costs of such third parties
and any other expenses incurred by the Plan Administrator with respect to the
Plan.

 

3.6 Indemnification. No member of the Committee, nor any Officer or other
employee of the Company or an Affiliate, acting on behalf of the Committee or
the Company with respect to the Plan, shall be personally liable for any action,
determination or interpretation taken (or not taken) or made (or not made) in
good faith with respect to the Plan, and all members of the Committee, and each
and every Officer and other employee of the Company acting on their behalf with
respect to the Plan, shall, to the extent permitted by law, be fully indemnified
and protected by the Company with respect to any such action, determination or
interpretation.

 

4. Participation in the Plan.

 

4.1 Notification of Participation. Each Officer shall be a Participant and shall
be notified that he or she is a Participant under the Plan.

 

4.2 Termination of Participation. A Participant (i) who ceases to be an Officer
(as determined by the Board or the Plan Administrator), or (ii) who terminates
employment with the Company and all Affiliates for any reason other than death,
shall not be entitled to any benefits under the Plan unless cessation as an
Officer or termination of employment occurs after the Participant has actually
reached (or has been deemed to reach, under Section 5.3, or deemed to have
exceeded, under Section 7.1) the Participant’s Early Retirement Date.

 

5. Benefits Under Plan.

 

5.1 Normal Retirement Benefit. Except as otherwise provided in Section 5.5 and
Section 5.6, a Participant who retires on or after the Participant’s Normal
Retirement Date shall be entitled to receive a Monthly Retirement Benefit under
the Plan, commencing with the first day of the month following the date the
Participant retires and continuing in the form and for the period provided in
Section 6.1, in a monthly amount equal to one-twelfth (1/12th) of the
Participant’s Annual Retirement Benefit.

 

5.2 Early Retirement Benefit. Except as otherwise provided in Section 5.5 and
Section 5.6, a Participant who retires on or after the Participant’s Early
Retirement Date, but before his Normal Retirement Date, may receive benefits
under the Plan in accordance with this Section. Commencing with the first day of
the month following the Participant’s retirement under this Section and
continuing in the form and for the period provided in Section 6.1, the
Participant shall be entitled to a benefit computed in the manner set forth in
Section 5.1, except

 

7



--------------------------------------------------------------------------------

that notwithstanding anything in the Plan to the contrary, the amount of the
Annual Retirement Benefit computed under Section 5.1 for purposes of this
Section shall be reduced by five percent (5%) per year for each year that
payments under this Section begin before the Participant’s Normal Retirement
Date.

 

5.3 Disability Benefit. Except as otherwise provided in Section 5.5 and Section
5.6, a Participant who becomes a Disabled Participant before the Participant’s
Early Retirement Date (i) shall for purposes of determining entitlement to a
benefit under this Section, be deemed to have reached his or her Early
Retirement Date on the date he or she terminated employment with the Company and
all Affiliates as a result of a Total and Permanent Disability, and (ii) shall
be entitled to a benefit under this Section computed and paid in the manner set
forth in Section 5.2. Notwithstanding anything in this Section to the contrary,
if any Plan payment under this Section would reduce the amount payable to the
Participant under any disability program of the Company, Plan payments under
this Section will not start until such time that the Plan payments will not
result in such a reduction.

 

5.4 Death Benefit. If a married Participant who has reached his or her Early
Retirement Date dies while an employee of the Company or an Affiliate, a death
benefit shall be paid to the deceased Participant’s Surviving Spouse. Such death
benefit shall be one-half (1/2) of the Participant’s Monthly Retirement Benefit
as of the Participant’s date of death, computed as if the deceased Participant
had retired under Section 5.2 on his or her date of death. Such death benefit
shall be paid monthly, beginning immediately, to the deceased Participant’s
Surviving Spouse for the lifetime of the Surviving Spouse.

 

5.5 Termination for Cause. If a Participant’s employment with the Company or an
Affiliate is terminated due to Cause, then notwithstanding anything else set
forth in the Plan, such Participant shall not be entitled to receive any benefit
under the Plan.

 

5.6 Services After Termination. A Participant will forfeit all benefits due
under the Plan, will receive no payments under the Plan and will repay all
benefits already paid under the Plan if, within three (3) years after the
Participant terminates employment with the Company and all Affiliates, the
Participant renders services for any healthcare organization. The Committee may
expressly waive in writing the application of this Section to a Participant.

 

6. Payment of Benefits.

 

6.1 Basic Benefit. The form of payment of the Annual Retirement Benefit (other
than in the case of death) of a Participant who is not legally married on the
date payments begin under the Plan shall be a Monthly Retirement Benefit payable
on the first day of each month for the lifetime of the Participant. The form of
payment of the Annual Retirement Benefit of a Participant who is legally married
on the date payments begin under the Plan (other than in the case of death)
shall be a monthly benefit, Actuarially Equivalent to the Participant’s Monthly
Retirement Benefit, payable on the first day of each month for the lifetime of
the Participant, with one-half (1/2) of such amount continuing to be paid to the
Participant’s Surviving Spouse after the Participant’s death, for the lifetime
of the Surviving Spouse. Notwithstanding the foregoing in this Section, if the
Actuarially Equivalent present value of a Retired Participant’s Monthly
Retirement Benefit is $50,000 or less, then the benefit to which the Participant
shall be entitled shall be paid to the Participant in a single lump sum as soon
as is reasonably possible.

 

8



--------------------------------------------------------------------------------

6.2 Alternative Benefits. A Participant may not request an alternate form of
payment of his or her benefits under the Plan.

 

6.3 Spousal Claims. An Alternate Payee may be awarded all or a portion of the
Participant’s benefits pursuant to the terms of a DRO, in which case such
benefits will be payable to the Alternate Payee at the same time and in the same
form of payment as the Participant’s. Any taxes or other legally required
withholdings from payments to such Alternate Payee shall be deducted and
withheld by the Company. The Plan Administrator shall have sole and absolute
discretion whether a judgment, decree or order is a DRO, to determine whether a
DRO shall be accepted for purposes of this Section and to make interpretations
under this Section, including determining who is to receive benefits, all
calculations of benefits and determinations of the form of such benefits, and
the amount of taxes to be withheld. The decisions of the Plan Administrator
shall be binding on all parties with an interest. Any benefits payable to an
Alternate Payee pursuant to the terms of a DRO shall be subject to all
provisions and restrictions of the Plan, and any dispute regarding such benefits
shall be resolved pursuant to the Plan’s claims procedure in Section 3.

 

7. Benefits Upon Change in Control.

 

7.1 Change in Control Benefit. In the event of a Change in Control, the Plan
benefit of each Participant, determined using the provisions of this Section,
will be fully vested immediately, and each Participant will, for purposes of
entitlement to benefits under the Plan, be deemed to have satisfied immediately
all of the following conditions: (i) the Participant will be deemed to have
reached age 60, (ii) the Participant will be deemed to have three (3) years of
Service following the Effective Date, and (iii) the Participant will be deemed
to have twelve (12) years of Service. The benefit of each Participant,
determined using the provisions of this Section with no reductions for payment
before age 60, if applicable, shall be paid to the Participant as provided in
Section 5.1 once the Participant reaches age 55, or if later, immediately upon
the occurrence of the Change in Control.

 

7.2 Company Funding of Rabbi Trust. In the event of a Change in Control, the
Company irrevocably agrees to immediately contribute to the rabbi trust
described in Section 9 the cash needed to fully fund, on a Plan termination
basis taking into consideration the assets of the rabbi trust at the time, each
Participant’s Annual Retirement Benefit, computed as provided in Section 7.1, as
of the Change in Control.

 

8. Beneficiaries. Each Participant shall have the right, by giving written
notice to the Plan Administrator on such form as the Plan Administrator shall
adopt, to designate a Beneficiary or Beneficiaries to receive payments which
become available under the Plan to a beneficiary other than a Surviving Spouse,
if any, should the Participant die. A Participant may change the designated
Beneficiary by filing a new beneficiary designation form with the Plan
Administrator. If a Participant dies and has not designated a Beneficiary to
receive death benefits not payable to a Surviving Spouse, the estate of the
deceased Participant shall be deemed to be the designated Beneficiary.

 

9



--------------------------------------------------------------------------------

9. Rabbi Trust. The Company intends to establish a rabbi trust of which the
Company would be considered the owner for Federal income tax purposes in
connection with this Plan. The rabbi trust will be established to provide a
source of funds to enable the Company to make payments to the Participants and
Surviving Spouses pursuant to the terms of the Plan. Payments to which
Participants are entitled under the terms of the Plan shall be paid out of the
rabbi trust to the extent of its assets. The assets of the rabbi trust will be
subject to the claims of general creditors of the Company. The rabbi trust
created under this Section is intended to satisfy the requirements necessary for
it to qualify as a “rabbi trust” under Revenue Procedure 92-64, 92-2 Cum. Bull.
422, or its successor, and section 409A of the Code.

 

10. Withholding. The Company shall have the right to withhold from Plan payments
to be made to any Participant or Beneficiary all amounts required to be so
withheld under applicable law, including, but not limited to, the Code.

 

11. Modification and Termination.

 

11.1 Amendment and Termination. The Company reserves the right at any time, by
action of the Board, to modify or amend, in whole or in part, any or all of the
provisions of the Plan, or to terminate the Plan; provided, however, that
notwithstanding the foregoing, in the event of a Change in Control, the
Company’s obligation under Section 7.2 may not be decreased or avoided.

 

11.2 Affect on Participants. Notwithstanding the provisions of Section 11.1, no
amendment, modification or termination of the Plan, other than an amendment or
modification in order for the Plan to comply with provisions of section 409A of
the Code and other applicable law, now or in the future, shall adversely affect:

 

(a) The Monthly Retirement Benefit of any Participant, or of the Surviving
Spouse or Beneficiary of any Participant, who has retired or died prior to an
action taken under Section 11.l.

 

(b) The right of any Participant then employed by the Company or an Affiliate
who has a nonforfeitable entitlement to a benefit under the Plan to receive upon
the Participant’s death, retirement, or Total and Permanent Disability or the
occurrence of a Change in Control, the benefit to which such person would have
been entitled under the Plan prior to the amendment, modification or
termination.

 

11.3 No Obligation to Continue Plan. Although it is the intention of the Company
that the Plan shall be continued indefinitely, the Plan is entirely voluntary on
the part of the Company, and the continuance of the Plan is not a contractual
obligation of the Company.

 

12. Miscellaneous Provisions.

 

12.1 Non-Transferability. Neither the interest of a Participant or any other
person in the Plan, nor Plan benefits payable, shall be subject to the claim of
creditors of a Participant, Surviving Spouse or Beneficiary and will not be
subject to attachment, garnishment or any other legal process. Neither a
Participant nor anyone else may assign, sell, pledge or otherwise encumber any
of their beneficial interest in the Plan, nor shall any such benefits be in any

 

10



--------------------------------------------------------------------------------

manner liable for, or subject to, the deeds, contracts, liabilities, engagements
or torts of any Participant, Surviving Spouse or Beneficiary. All such payments
and rights thereto are expressly declared to be non-assignable and
non-transferable, any such attempted assignment or transfer shall be null and
void ab initio, and in the event of any attempted assignment or transfer
(whether voluntary or involuntary) by a Participant, Surviving Spouse or a
Beneficiary, the Company shall have no further liability under the Plan to such
Participant, Surviving Spouse or Beneficiary.

 

12.2 Payment of Benefits. Although the Company intends to establish the rabbi
trust to fund its obligations under the Plan, the rights of Participants and
Beneficiaries to receive payments under the Plan shall constitute only a general
claim against the Company and will not be a lien or claim on any specific assets
of the Company.

 

12.3 No Rights of Employment. The Plan shall not be deemed to constitute a
contract of employment between a Participant and the Company or an Affiliate.
Nothing contained in the Plan shall be deemed to give any Participant the right
to be retained in the employment of the Company or an Affiliate. The Plan shall
not interfere in any way with the Company’s or an Affiliate’s right to discharge
a Participant at any time, regardless of the effect which such discharge would
have upon such Participant under the Plan, and such actions by the Company or an
Affiliate in discharging any Participant shall not be deemed a breach of
contract, nor give rise to any rights or actions in favor of such Participant.

 

12.4 Applicable Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Texas without regard to its conflict of laws
rules.

 

12.5 Payment to Minors. In making any payment to or for the benefit of any minor
or incompetent Beneficiary, the Plan Administrator, in its sole, absolute and
uncontrolled discretion, may, but need not, make such payment to a legal or
natural guardian or other relative of such minor or court appointed committee of
such incompetent, or to any adult with whom such minor or incompetent
temporarily or permanently resides, and the receipt by such guardian, committee,
relative or other person shall be a complete discharge of the Company, without
any responsibility on its part or on the part of the Committee to see to the
application of the payment.

 

12.6 No Tax Representations. The Company makes no representation to Participants
or Beneficiaries regarding current or future income tax ramifications of the
Plan.

 

In Witness Whereof, the Company has caused the Plan to be executed by its duly
authorized officer the              day of                 , 2005.

 

TRIAD HOSPITALS, INC. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

11